Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The specification is missing section headers.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "86" and "88" have both been used to designate the brush.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3-5, 7-11, 13-14, 16-22, and 123 are objected to because of the following informalities:  
The preamble of claims 3-5, 7-11, 13-14, 16-22, and 123 should read --the tool as claimed in…--, not “a tool as claimed in…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the rotatable shaft" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 13, 16-18, 25, and 123 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridges (U.S. 6,470,971B1).
Regarding claim 1, Bridges discloses a tool (61, fig. 1) for gaining lateral access to a well (11) via a lateral access passage (43, fig. 1), the tool (61) comprising a head portion (55) and being configured to axially forwardly advance the head portion (front end of 61 and 55) at least towards the lateral access passage (see fig. 2: threading 61 via threads 65 forwardly advances the head portion towards 43, refer to col. 3 lines 32-34) and being configured to transmit rotational drive to the head portion (see fig. 1 and 2, refer to col. 3 lines 29-35 and col. 4 lines 1-3), and the tool (61) comprising a fluid transmission conduit (64) for delivering fluid to at least one of the head portion (see fig. 2 and refer to col. 4 lines 11-13) and a location (27) forwardly of the head portion (front end of 61 and 55), wherein the head portion comprises an attachment (55) and an adapter (62) for removably mounting the attachment (see fig. 1-2 and refer to col. 3 lines 29-35).  
Regarding claim 3, Bridges discloses a wherein the fluid transmission conduit (64) is arranged to be rotationally driven (refer to col. 3 lines 32-34: threading 61 via threads 65 also imparts rotation to passage 64). 
Regarding claim 4, Bridges discloses wherein the fluid transmission conduit comprises a first fluid passageway (64) arranged to deliver fluid to the head portion, and a second fluid passageway (59) in the head portion (see fig. 2).  
Regarding claim 5, Bridges discloses a shaft (71) for forwardly advancing the head portion by axial forward movement of the shaft (71 is connected to 61, and rotation of 71 will impart rotation to 61 to forwardly advance the head portion), the shaft (71) 
Regarding claim 13, Bridges discloses wherein the head portion (front end of 61 and 55) has a sealing device (67 and/or 55a, 55b, see fig. 2) for forming a seal with the lateral access passage (43) and an outlet for discharging fluid forwardly of the seal (refer to col. 3 lines 34-44 and col.4 lines 14-21).  
Regarding claim 16, Bridges discloses a wherein the head portion is configured to hold the fluid transmission conduit for forward advancement therewith (front end of 61 with 55 holds and moves conduit 64) and the tool comprises a flexible conduit portion (the two canals at front end of 55) extending forwardly of the head portion (see fig. 2).  
Regarding claim 17, Bridges discloses a nozzle (end portion of canals at front end of 55) at the front end of the flexible conduit portion (see fig. 2).  
Regarding claim 18, Bridges discloses a wherein the flexible conduit portion is provided with a convex front surface (see fig. 2).  
Regarding claim 25, Bridges discloses a method of gaining lateral access to a well (11, fig. 1) via a lateral access passage (43, fig. 1), using a tool (61, fig. 1) comprising a head portion  (front end of 61 and 55), a fluid transmission conduit (64) for delivering fluid to at least one of the head portion (see fig. 2 and refer to col. 4 lines 11-13) and a location (27) 5forwardly of the head portion, wherein the head portion (front end of 61 and 55) comprises an attachment (55) and an adapter (62) for removably 
26-122. (Cancelled)  
Regarding claim 123, Bridges discloses wherein the attachment is one of a sealing device (55, refer to col. 4 line 2).
Claim(s) 1, 13-14, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beson (U.S. 3965977).
Regarding claim 1, Beson discloses a tool (300, fig. 1) for gaining lateral access to a well (11) via a lateral access passage (61), the tool (300) comprising a head portion (front end of 302) and being configured to axially forwardly advance the head portion at least towards the lateral access passage (fig. 1: threading 302 via threads 304, 306 forwardly advances the head portion towards 61) and being configured to transmit rotational drive to the head portion (rotation of 302 causes the front end portion to also rotate), and the tool (300) comprising a fluid transmission conduit (passage of 302) for delivering fluid to at least one of the head portion and a location forwardly of the head portion (refer to col. 3 lines 44-46), wherein the head portion comprises an attachment 
Regarding claim 13, Beson discloses wherein the head portion has a sealing device (320) for forming a seal with the lateral access passage (61) and an outlet for discharging fluid forwardly of the seal (see fig. 1).  
Regarding claim 14, Beson discloses wherein the sealing device (320) comprises a circumferentially extending sealing member (326) and first (330, 334, 322) and second end members (324), one at each 4axial end of the sealing member (see fig. 1), the first and second end members being configured to be urged axially towards each other, so as to cause the sealing member to expand radially outwardly and form said seal with the lateral access passage (refer to col. 4 lines 45-50, compression of nut 330 will cause an equal but opposite compression of 324, resulting in expansion of member 326).  
Regarding claim 25, Beson discloses a method of gaining lateral access to a well via a lateral access passage (61, see fig. 1), using a tool (300, fig. 1) comprising a head portion (front end of 302), a fluid transmission conduit (passage of 302) for delivering fluid to at least one of the head portion and a location 5forwardly of the head portion (refer to col. 3 lines 44-46), wherein the head portion comprises an attachment (part of 302 near 308 or 316) and an adapter (threads 304) for removably mounting the attachment (threads 304 will mount section near 308 or 316 to hanger 43), the method comprising forwardly advancing the head portion at least towards the lateral access passage (rotation of 302 causes the front end portion to also rotate), and carrying out at least one operation, wherein the at least one operation comprises at least one of .    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beson (U.S. 3965977), in view of Baugh (U.S. 2010/0319933A1).
Regarding claim 16, Beson discloses the head portion is configured to hold the fluid transmission conduit for forward advancement therewith (see fig. 1).
However, Beson fails to teach the tool comprises a flexible conduit portion extending forwardly of the head portion.  
Baugh discloses a method for displacing fluids in the annulus of an oil and gas well comprising a tool (34) for gaining lateral access to a well via a lateral access passage (22, see fig. 2); the tool (34) comprising a head portion (head of 44) and a flexible conduit portion (hose 32) extending forwardly of the head portion (see fig. 2). The hose (32) gaining access to the well annulus for downhole operations such as injection of anti-freeze to eliminate hydrate formation (refer to paragraph 0005).

Regarding claim 17, the combination of Beson and Baugh teach all the features of the claimed invention as applied to claim 16 above; Baugh further discloses a nozzle at the front end of the flexible conduit portion (see fig. 2).  
Regarding claim 21, the combination of Beson and Baugh teach all the features of the claimed invention as applied to claim 16 above; Baugh further discloses the tool comprises a curved guide passage for guiding the flexible conduit portion in a curved path towards the lateral access passage (see fig. 2).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beson (U.S. 3965977), in view of Baugh (U.S. 2010/0319933A1) as applied to claim 16 above. And further in view of Jennings (U.S. 2010/0314097A1).
Regarding claim 18, the combination of Beson and Baugh teach all the features of this claim as applied to claim 16 above; however, the combination of Beson and Baugh fail to teach wherein the flexible conduit portion is provided with a convex front surface.  
Jennings discloses a flexible conduit (26) comprising a convex front surface (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Beson and Baugh to have the flexible conduit portion with a convex front surface, as taught by .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beson (U.S. 3965977), in view of Baugh (U.S. 2010/0319933A1) as applied to claim 16 above. And further in view of W.G. Heaphy (U.S. 3076513).
Regarding claim 19, the combination of Beson and Baugh teach all the features of this claim as applied to claim 16 above; however, the combination of Beson and Baugh fail to teach wherein the flexible conduit portion comprises a helically wound wire with an internal axially extending passage.  
W.G. Heaphy discloses a flexible conduit (24) comprising a helically wound wire (27) with an internal axially extending passage (23, 26, see fig. 1 and refer to col. 2 lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Beson and Baugh to have the flexible conduit portion comprises a helically wound wire with an internal axially extending passage, as taught by W.G. Heaphy since its known to reinforce flexible conduits such as hoses with helical wires. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beson (U.S. 3965977), in view of Baugh (U.S. 2010/0319933A1) as applied to claim 16 above. And further in view of Mackenzie et al. (U.S. 2014/0053874A1).
Regarding claim 20, the combination of Beson and Baugh teach all the features of this claim as applied to claim 16 above; however, the combination of Beson and 
Mackenzie et al. disclose a flexible hose (18) comprising a plastic inner core, plastic outer layer (refer to paragraph 0037). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Beson and Baugh to have the flexible conduit portion comprises a fluid containing material such as a plastics material, as taught by Mackenzie et al. for the purpose of design optimization to select a material base on weight that would facilitate lowering and lifting of the flexible conduit portion. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Beson (U.S. 3965977), in view of Baugh (U.S. 2010/0319933A1) as applied to claim 16 above. and further in view of in view of Stephenson (U.S. 4356582).
Regarding claim 22, Beson teach all the features of this claim as applied to claim 1 above; however, Beson fails to teach wherein a brush is attached to the head portion, and wherein the brush is arranged to undergo at least one of rotation and axial reciprocation.    
Baugh discloses a method for displacing fluids in the annulus of an oil and gas well comprising a flexible conduit portion (hose 32) extending forwardly of the head portion (see fig. 2). The hose (32) gaining access to the well annulus for downhole operations such as injection of anti-freeze to eliminate hydrate formation (refer to paragraph 0005).

However, the combination of Beson and Baugh fail to teach a brush is attached to the head portion, and wherein the brush is arranged to undergo at least one of rotation and axial reciprocation.
Stephenson discloses a pool sweep brush (22) comprising a flexible hose (18), wherein the flexible hose (18) rotates which rotates the brush (22) to clean the pool (refer to col. 3 lines 31-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Beson and Baugh to have a brush attached to the head portion, and wherein the brush is arranged to undergo at least one of rotation and axial reciprocation, as taught by Stephenson, for the purpose of cleaning the well annulus before pumping fluid through the conduit. 
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.A/
03/10/2021

/Nicole Coy/Primary Examiner, Art Unit 3672